432 So. 2d 625 (1983)
Gilbert A. DI TEODORO and Patricia A. Di Teodoro, His Wife, Appellants,
v.
LAZY DOLPHIN DEVELOPMENT COMPANY d/b/a Jack's Bar and Package Store, Appellee.
No. 81-358.
District Court of Appeal of Florida, Third District.
May 31, 1983.
*626 Thomas & Thomas and Frank Thomas, Hollywood, for appellants.
Fertig & Curtis and Richard S. Womble, David Wm. Boone, Fort Lauderdale, for appellee.
Before SCHWARTZ, C.J., and NESBITT and BASKIN, JJ.

ORDER ON REVIEW OF TAXATION OF COSTS
PER CURIAM.
The appellants seek review of an order postponing the taxation of appellate costs relating to a prior appeal in this cause, Di Teodoro v. Lazy Dolphin Development Co., 418 So. 2d 428 (Fla. 3d DCA 1982), until after the entire case has been disposed of at trial.
Under Florida Rule of Appellate Procedure 9.400(a), the prevailing party in this court is automatically entitled to taxation of certain enumerated costs unless otherwise directed by the respective courts of appeal. The rule expressly provides:
Costs shall be taxed by the lower tribunal on motion served within 30 days after issuance of the mandate.
Because plaintiff prevailed in this court, he was, after issuance of our mandate, entitled to then recover his cost judgment and enjoy an immediate writ of execution. Yost v. Congress International Development Corp., 383 So. 2d 732 (Fla. 3d DCA 1980). He is not required to await the ultimate disposition of the case on remand.
For the foregoing reason, the cause is reversed and remanded with directions to immediately award appellate costs.